UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6011


STEVEN LOUIS BARNES, a/k/a Steve, a/k/a Big Man,

                       Plaintiff – Appellant,

           v.

CAROL G.     THUEME,   Court   Reporter;     COURT   ADMINISTRATION
OFFICE,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:13-cv-02349-RMG)


Submitted:   February 27, 2014                  Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Louis Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven      Louis        Barnes       appeals    the     district    court’s

orders accepting the recommendation of the magistrate judge and

denying   relief      on    his     42    U.S.C.   § 1983   (2006)       complaint   and

denying reconsideration.                 We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated    by    the        district       court.       Barnes       v.    Thueme,    No.

5:13-cv-02349-RMG (D.S.C. Oct. 25 & Dec. 2, 2013).                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in    the    materials      before    this    court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2